                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS ABREU, JR.,                     :

                  Petitioner           :     CASE NO. 3:16-CR-11

            v.                         :        (MANNION, J.)

UNITED STATES OF AMERICA               :

                  Respondent           :


                               MEMORANDUM

      Pending before the court is petitioner Thomas Abreu, Jr.’s (“Abreu”) pro
se Motion to Vacate, Set Aside or Correct, his 93-month sentence to
imprisonment imposed on October 14, 2016. (Doc. 57). Abreu pleaded guilty
to heroin trafficking and possessing a firearm in furtherance of his drug
trafficking. Abreu is currently serving his prison sentence at FCC-Petersburg
in Virginia. Abreu’s motion is filed pursuant to 28 U.S.C. §2255 and is based
upon ineffective assistance of counsel claims against his trial counsel. Abreu
claims that his counsel was ineffective by allowing him to plead guilty to the
firearms charge. He contends that his trading heroin for firearms did not
constitute a violation 18 U.S.C. §924(c) since his conduct did not qualify as
the “use” of a firearm and since he had not yet possessed the firearms when
he was arrested. Upon the court’s review of the record in this case, Abreu’s
motion and traverse, as well as the government’s response, Abreu’s motion
will be DENIED without the need for an evidentiary hearing.


                                      1
I.    BACKGROUND1
      On June 21, 2016, Abreu pled guilty to possessing with the intent to
distribute heroin, in violation of 21 U.S.C. §841(a)(1), and to possessing
firearms in furtherance of drug trafficking, in violation of 18 U.S.C. §924(c). In
his signed plea agreement and acknowledgment of rights waived, Abreu
admitted that the firearms charge related to the “possession of a firearm in
furtherance of a drug trafficking offense.” (Docs. 19 & 22). Further, in the
acknowledgment of rights form, Abreu stipulated that he “actually or
constructively possessed th[e] firearms in furtherance of his narcotics
trafficking activities”, namely, a Taurus Judge, a Browning Buckmark and a
Glock 22.
      During his guilty plea hearing, (Doc. 63-1), the government stated that
Abreu’s firearms plea was to “the possession of a firearm in furtherance of a
drug trafficking case”, and Abreu admitted to these facts. Abreu also
specifically agreed, when asked by the court, that he possessed the firearms,
and that he was forfeiting the firearms. Abreu had ample opportunity during
his guilty plea hearing to contest these facts but he did not do so.
      As a result of his guilty plea, the government dismissed the two
remaining counts in the indictment, namely, Count 3, which charged Abreu


      1
        Since the complete factual background of this case is detailed by the
parties in their respective filings as well as the exhibits submitted by the
government, it shall not be fully repeated herein. The court also notes that
Abreu does not dispute the background as stated by the government in its
brief, which is supported by the record. (Doc. 63).

                                        2
with being a prohibited person in possession of a firearm, and Count 4, which
charged him with being in possession of a stolen firearm.
      On October 14, 2016, Abreu was sentenced to an aggregate term of 93
months of imprisonment, i.e., 60 months for the firearms charge and 33
months for the heroin trafficking charge. (Doc. 44). During his sentencing
hearing, Abreu again had the opportunity to challenge the fact that he
possessed firearms in furtherance of his drug trafficking activities but he failed
to raise any objection. (Doc. 63-2). Based on the record, the government
states that “there could be little doubt in [Abreu’s] mind that the firearms
charge was premised on a theory that he possessed—not used or
carried—the firearms in furtherance of his trafficking activities; an allegation
that he agreed with uniformly at every stage of his prosecution.” (Doc. 63 at
5).
      Abreu did not file an appeal with the Third Circuit regarding his judgment
of conviction.
      On October 13, 2017, Abreu filed his instant motion pursuant to 28
U.S.C. §2255 seeking to vacate his sentence regarding his firearms
conviction. (Doc. 57). Abreu does not challenge his drug trafficking conviction
and sentence. The motion has been briefed by the parties.


II.   STANDARD
      When a district court judge imposes a sentence on a defendant who
believes “that the sentence was imposed in violation of the Constitution or

                                        3
laws of the United States, or that the court was without jurisdiction to impose
such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack, [the defendant]
may move the court which imposed the sentence to vacate, set aside or
correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,
378 F.3d 294, 297-98 (3d Cir. 2004).
      The rule states that “[i]f it plainly appears from the motion, any attached
exhibits, and the record of prior proceedings that the moving party is not
entitled to relief, the judge must dismiss the motion and direct the clerk to
notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165
n. 15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions
sua sponte during the Rule 4 stage of habeas proceedings).
      A §2255 motion “is addressed to the sound discretion of the district
court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]
motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner
to raise a collateral attack on his or her federal sentence for any error that
occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2
(W.D.Pa. June 21, 2010)(citations omitted). “In order to prevail on a §2255
motion to vacate, set aside, or correct a sentence, a Petitioner must show ‘(1)
an error of constitutional magnitude; (2) a sentence imposed outside the
statutory limits; or (3) an error of fact or law that was so fundamental as to
render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2
(M.D.Pa. Jan. 7, 2008)(quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.

                                       4
2003)). “The petitioner bears the burden of proof under §2255 and must
demonstrate his right to relief by a preponderance of the evidence.” U.S. v.
Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013)(citation omitted). Abreu’s
instant claims fall within the purview of §2255 since they challenge the validity
of his sentence regarding his firearms conviction. Bates, 2008 WL 80048, *3
(“Claims of ineffective assistance of counsel may be brought in the first
instance by way of a §2255 motion regardless of whether the movant could
have asserted the claim on direct appeal.”)(citing Massaro v. U.S., 538 U.S.
500, 504, 123 S.Ct. 1690 (2003)).
      The Sixth Amendment to the United States Constitution guarantees a
criminal defendant “the assistance of counsel for his defense.” U.S. Const.
amend. VI. The U.S. Supreme Court in Strickland v. Washington, 466 U.S.
668 (1984) established a two-prong test to evaluate the effectiveness of the
assistance of counsel. In the first prong, the defendant must show “that
counsel’s performance was deficient,” id., 687, and must prove this by
“showing that counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Id. In addition, the defendant must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id., 687-
88.
      A fair assessment of attorney performance requires that every
      effort be made to eliminate the distorting effects of hindsight, to
      reconstruct the circumstances of counsel’s challenged conduct,
      and to evaluate the conduct from counsel's perspective at the
      time. Because of the difficulties inherent in making the evaluation,

                                       5
      a court must indulge a strong presumption that counsel's conduct
      falls within the wide range of reasonable professional assistance;
      that is, the defendant must overcome the presumption that, under
      the circumstances, the challenged action “might be considered
      sound trial strategy.

Id., 689.

      In the second prong, a defendant must show that counsel’s deficient
performance “prejudiced the defense,” because “counsel’s errors were so
serious as to deprive the defendant of a fair trial, a trial whose result is
reliable.” Id., 687. “It is not enough for the defendant to show that the errors
had some conceivable effect on the outcome of the proceeding. Virtually
every act or omission of counsel would meet that test, cf. United States v.
Valenzuela–Bernal, 458 U.S. 858, 866–867 (1982), and not every error that
conceivably could have influenced the outcome undermines the reliability of
the result of the proceeding.” Id., 693. Rather, “[t]he defendant must show that
there is a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.”
Id., 694. Thus, to state a successful claim for ineffective assistance of
counsel, petitioner must show “both that counsel’s performance was deficient,
and that the deficiency prejudiced the defense.” Wiggins v. Smith, 539 U.S.
510, 521, 123 S.Ct. 2527 (2003). “A failure to make the required showing on
either prong defeats a defendant’s ineffective assistance of counsel claim.”
Ayers, 938 F.Supp.2d at 113 (citing Strickland, 466 U.S. at 700).



                                       6
III.   DISCUSSION
       The court analyzes Abreu’s claim of ineffective assistance of counsel
using the two-pronged approach prescribed in Strickland.2 Abreu must
overcome the “strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance[.]” Strickland, 466 U.S. at 689.
No doubt, the key to a knowing and voluntary guilty plea is the effective
assistance of competent counsel. See Boyd v. Waymart, 579 F.3d 330, 349
(3d Cir. 2009)(citations omitted).
       In his §2255 motion, Abreu requests the court to reduce his 93-month
sentence basically by eliminating the 60 months he received for the firearms
charge. He bases his motion on his claim of ineffective assistance of counsel
arguing that his counsel should not have allowed him to plead guilty to the
firearms offense since his admitted conduct of trading heroin for three
firearms, as a matter of law, did not qualify as a §924(c) violation. Abreu
claims that his guilty plea was involuntary in light of his counsel’s alleged
misguided advice and that he did not violate §924(c) since it contains


       2
       Despite the fact that Abreu did not raise his instant claims in a direct
appeal, he is not procedurally barred from collaterally attacking his sentence
under §2255 since ineffective assistance of counsel claims are an exception
to the general rule of procedural default. Massaro v. United States, 538 U.S.
500, 504 (2003). In fact, “ineffective assistance of counsel claims are
generally not considered on direct appeal.” Rather, “they are more commonly
brought in a collateral proceeding, such as through a post-conviction 28
U.S.C. §2255 motion to vacate.” United States v. Washington, 869 F.3d 193,
202 (3d Cir. 2017) (citation omitted).


                                      7
elements that his conduct did not meet, i.e., it makes unlawful the conduct of
“any person who, during and in relation to any ... drug trafficking crime ... uses
or carries a firearm, or who, in furtherance of any such crime, possesses a
firearm....”
      Abreu relies upon the case of Watson v. United States, 552 U.S. 74,
128 S.Ct. 579 (2007). “In Watson, the defendant negotiated the purchase of
a semi-automatic pistol from an undercover law enforcement agent. He paid
for the weapon with OxyContin tablets. He was subsequently arrested and
convicted of using the pistol during and in relation to a drug trafficking crime.”
Larios v. U.S., 2010 WL 3816193, *2 (E.D.Tx., July 20, 2010).The Supreme
Court held that “a person who receives a firearm in exchange for drugs has
not used the firearm as part of the transaction.” Id.; see also Rinaldi v.
Allenwood, 646 Fed.Appx. 202, 203 (3d Cir. 2016) (in Watson, the Supreme
Court held that “an individual who trades drugs for a gun does not ‘use’ a
firearm for purposes of §924(c)”). As such, Abreu contends that despite the
fact that he admitted he received firearms in exchange for heroin this does not
constitute “use” of the firearms “during and in relation to a drug trafficking
crime” under 18 U.S.C. §924(c).
      Even though the Supreme Court in Watson “overturned [the
defendant’s] conviction because he had been charged only with the use of a
firearm in relation to a drug trafficking crime, the Court did not address
whether [the defendant] could have been convicted for possessing the firearm
in furtherance of such a crime.” Larios, 2010 WL 3816193, *2; see also

                                        8
Morsley v. Holt, 2014 WL 2941221, *4 (M.D.Pa. June 30, 2014) (In Watson,
“the Supreme] Court [was not] confronted with the question of whether one
who trades guns in order to obtain drugs or one who trades drugs in order to
obtain guns ‘possesses’ or ‘carries’ (as opposed to ‘uses’) a ‘firearm’ in
furtherance of” a ‘drug trafficking crime’ within the meaning of Section
924(c).”); Winkelman v. Longley, 2011 WL 7025927, *7 (W.D.Pa. Nov. 9,
2011) (“In the Watson case, the question presented was whether a criminal
who trades his drugs in order to obtain a gun, ‘uses’ a firearm during and in
relation to a drug trafficking crime within the meaning of Section
924(c)(1)(A).”).
      Abreu’s case is easily distinguishable from the Watson case since
Abreu was not just convicted of using firearms in relation to the drug
trafficking offense, rather he was also convicted of possessing firearms in
connection with the drug trafficking offense. “As the Supreme Court did not
rule whether a defendant who came into possession of a firearm ... by trading
drugs for it could be convicted of possessing a firearm in connection with a
drug trafficking offense, Watson has no relevancy to the question of whether
petitioner possessed a [firearm] and does not establish petitioner was
convicted of a nonexistent offense.” Id. In the present case, Abreu was
charged in Count Two of the indictment with possessing three firearms in
furtherance of heroin trafficking. (Doc. 1). The indictment did not charge him
with the “use” or “carry” prongs of §924(c). Further, as discussed above,
Abreu repeatedly acknowledged in the record that he did in fact possess the

                                      9
firearms after he traded for them with his heroin. Thus, as the government
states, “[t]he fatal flaw in Abreu’s motion lies in his misunderstanding that the
§924(c) charge to which he pleaded guilty was premised on the ‘use’ prong
of the statute”, however, “as demonstrated clearly and repeatedly, from the
language of the indictment to Abreu’s guilty plea hearing, the firearms
charged was anchored on the ‘possession in furtherance of’ prong of the
statute.” See Winkelman, 2011 WL 7025927, *7 (court held that defendant’s
reliance on Watson to try and proceed with a §2241 habeas petition under the
Dorsainvil exception and claim of actual innocence was misplaced since “he
fails to prove that he is actually innocent of ‘possessing a firearm’ in
furtherance of a drug trafficking crime, as he was charged with in Count
Thirteen, by virtue of his trading drugs in order to obtain guns” and court
noted that “[defendant] was charged not only with ‘use’ of a firearm but also
‘possession’ of a firearm in Count Thirteen.”) (citing United States v. Gardner,
602 F.3d 97, 101-02 (2d Cir. 2010) (trading drugs in order to obtain guns
violates the “possession” prong of 924(c) (Winkelman v. Holt, 2009 WL
1314864, at *9 (M.D.Pa. May 8, 2009) (“While the Watson case held that a
person trading his drugs for firearms did not ‘use’ a firearm during and in
relation to a drug trafficking crime under §924(c)(1)(A), our Petitioner [i.e.,
John F. Winkelman, Jr.],[ ], was charged and convicted of not only using a
firearm but with carrying and possessing firearms.”)).
      Even though the Third Circuit has not yet addressed the instant issue,
as the government recognizes, “every appellate court to consider the issue

                                       10
has upheld §924(c) convictions under the ‘possession’ prong in drugs-for-
guns trades.” (Doc. 63 at 10) (citing United States v. Miranda, 666 F.3d 1280,
1283- 84 (11th Cir. 2012) (citing collecting cases from the First, Second,
Fourth, Fifth, Sixth, Seventh, Ninth, and Tenth Circuit Courts of Appeals)).
      Accordingly, Abreu’s trial counsel cannot be found ineffective regarding
her advice as to the §924(c) offense and for advising Abreu to plead guilty to
this charge since there was no basis in fact or law to tell him that his conduct
did not amount to a violation of §924(c). See Real v. Shannon, 600 F.3d 302,
310 (3d Cir. 2010) (Third Circuit held that trial counsel was not ineffective for
failing to raise a meritless objection); Washington, 869 F.3d at 204 (“[B]oth
deficiency and prejudice must be proven to have a valid [ineffective
assistance of counsel] claim for relief.”) (citation omitted); Strickland, 466 U.S.
at 694 (to establish the prejudice prong the defendant must show that “but for
counsel’s unprofessional errors, the result of the proceeding would have been
different”).
      Finally, Abreu claims that his counsel was ineffective regarding her
advice on the firearms offense arguing that he did not actually possess the
firearms since he had not yet received them. He thus appears to be
challenging whether a connection was established between the firearms and
his drug trafficking activity for purposes of the §924(c) offense. The
government states that “Abreu does not contest that he traded heroin for
three stolen firearms; only whether he had taken physical possession of
them”, and that “even if Abreu’s factual assertions are assumed true, he

                                        11
actually, constructively, or jointly possessed the firearms as a matter of law.”
It further contends that since “Abreu does not contest his intent to obtain the
three stolen firearms in a drugs-for-guns trade, his mere [admitted] presence
in the same room as the firearms confirms his possession.”
      In U.S. v. Walker, 657 F.3d 160, 171-72 (3d Cir. 2011), the Third Circuit
explained:
      Under 18 U.S.C. §924(c), it is a crime if an individual uses or
      carries a firearm during and in relation to a drug trafficking crime,
      or possesses a firearm in furtherance of such a crime. To obtain
      a conviction under §924(c), “the ‘mere presence’ of a gun is not
      enough.” Sparrow, 371 F.3d at 853. Rather, the government must
      present evidence “specific to the particular defendant, showing
      that his or her possession actually furthered the drug trafficking
      offense.” Id. (internal quotation marks omitted). In other words,
      “the government must show that the defendant possessed the
      firearm ‘to advance or promote criminal activity.’ ” United States
      v. Iglesias, 535 F.3d 150, 157 (3d Cir. 2008) (quoting United
      States v. Bobb, 471 F.3d 491, 496 (3d Cir. 2006)).

      Some of the factors the court should consider in deciding whether a
firearm was possessed in furtherance of drug trafficking are: “the type of drug
activity that is being conducted, accessibility of the firearm, the type of the
weapon, whether the weapon is stolen, the status of the possession
(legitimate or illegal), whether the gun is loaded, proximity to drugs or drug
profits, and the time and circumstances under which the gun is found.” Id. at
172 (citations omitted).
      Additionally, “§924(c) may be violated through the constructive
possession of a firearm”, which “exists if an individual knowingly has both the
power and the intention at a given time to exercise dominion or control over

                                       12
a thing, either directly or through another person or persons.” Id. (citation
omitted). Thus, “[c]onstructive possession necessarily requires both dominion
and control over an object and knowledge of that object’s existence.” Id.
(citation omitted). Further, “[c]onstructive possession may be proved by either
direct or circumstantial evidence, and it need not be exclusive to a single
person.” Id. (citation omitted).
      Here, the facts in the record were more than sufficient to prove that
Abreu possessed firearms in furtherance of drug trafficking. When Abreu
signed his plea agreement, he also signed an acknowledgment of rights form
agreeing that he “actually or constructively possessed” the three firearms, and
during his guilty plea hearing, he admitted the veracity of the government’s
statement that he “actually or constructively possessed those firearms in
furtherance of his narcotics activities.” It is also worth noting that in his plea
agreement and at his guilty plea hearing, he consented to forfeit ownership
of the firearms.
      As such, Abreu’s trial counsel was not ineffective since she correctly
told Abreu the legal elements that the government could prove in his case to
establish his possession of the firearms in furtherance of drug trafficking.
Therefore, Abreu’s counsel was not ineffective for failing to advice him that his
conduct did not amount to possession of the firearms. See Real v. Shannon,
600 F.3d at 310.3

      3
        The court notes that to the extent Abreu now attempts to undermine the
validity of his guilty plea by stating in his traverse that he was under the

                                       13
IV.   EVIDENTIARY HEARING
      Although Abreu did not specifically request an evidentiary hearing in his
§2255 motion, he does request a hearing in his traverse. The government
also raises this issue in its brief and contends that no hearing is required.
Thus, the court will address whether an evidentiary hearing is appropriate in
this case.
      “Unless the motion and the files and records of the case conclusively
show that the prisoner is entitled to no relief, the court shall cause notice
thereof to be served upon the United States Attorney, grant a prompt hearing
thereon, determine the issues and make findings of fact and conclusions of
law with respect thereto.” 28 U.S.C. §2255(b). See United States v. Day, 969
F.2d 39, 41-42 (3d Cir. 1992)(The court is required to conduct an evidentiary
hearing to ascertain the facts “unless the motion and files and records of the
case show conclusively that the movant is not entitled to relief.”)(citation
omitted). However, the court need not accept the petitioner’s allegations as
true if they “are unsupported by specifics [or] wholly incredible in the face of
the record.”) Patton v. United States, 2010 WL 3191887, *1 (W.D. Pa. 2010)
(citing United States v. Estrada, 849 F.2d 1304,1307 (10th Cir. 1988)). A



influence of medication, the transcript of his plea hearing belies this claim.
Specifically, the court asked Abreu, “Are you taking any kind of medication
that could affect your ability to understand what we’re doing here today?”, and
he answered, “No, sir.” (Doc. 63-1 at 3). Further, there is nothing in the
transcript that even remotely shows Abreu did not understand any aspect of
the hearing.


                                      14
review of the motion, the traverse and the government’s brief, as well as the
law and the claims make it clear that Abreu’s allegations are wholly
unsupported by the record. The court finds that Abreu is not entitled to an
evidentiary hearing because the record conclusively establishes that he is not
entitled to the relief sought in his §2255 motion. Therefore, the court, in its
discretion, finds no reason to hold an evidentiary hearing.


V.    CERTIFICATE OF APPEALABILITY
      A petitioner may not file an appeal from a final order unless a district or
circuit judge issues a certificate of appealability (“COA”) pursuant to 28 U.S.C.
§2253(c). A COA shall not issue unless “the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). The
petitioner must show that “jurists of reason could disagree with the district
court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v.
McDaniel, 529 U.S. 473, 484 (2000). Here, a COA will not issue because
Abreu has shown neither the denial of a constitutional right nor that jurists of
reason would disagree with this court’s resolution of his claims.


VI.   CONCLUSION
      Based on the foregoing, the court finds Abreu fails to show his trial
counsel was ineffective or deficient in any way. Therefore, the court DENIES

                                       15
Abreu’s §2255 motion. (Doc. 57). An appropriate order shall follow.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge




DATE: March 26, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2016 CRIMINAL MEMORANDA\16-11-01.wpd




                                                                  16
